DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed 04/13/2022. The amendments made to the claims have not place the application in condition for allowance for the reasons set forth below. Claims 2 and 19 have been amended and claims 17-18 have been canceled. Claims 2-16 and 19-21 are pending. 
Response to Arguments
Applicant’s arguments filed 04/13/2022 have been fully considered but are moot because the arguments are made in view of the currently amended claims, which necessitated a new ground of rejection (see below).  Therefore, the arguments do not apply to any of the references or combination of references being used in the current rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al., US20040249367A1, herein “Saadat”.
Re. claim 19, Saadat discloses a mechanical limb for a surgical device 2 (Fig. 1-2) sized and shaped for insertion into a body (Abstract), comprising: 
a first limb member 10 comprising: 
a support segment 16; 
a first coupling segment 12; and 
a first flexible section 90/92/93 (Fig. 8), wherein the first flexible section 90/92/93 includes: 
a first set of links (62 Fig. 11A-C and 12, [0102]), 
wherein the first set of links includes an articulated configuration of pivoting links configured to allow the first flexible section to bend along a first bending plane by at least 120⁰ ([0127], Fig. 11A-C, the articulated configuration of links 62 involves retroflexion which is a 180 degree (U-turn) bending), 
wherein the first set of links includes at least first and second links (Fig. 11A-C, plurality of links 62 include at least first and second links), 
where a connector 100 (Fig. 11A-B) of the first link 62 is held in and retained by a corresponding opening 102 (Fig. 11A-B) of the second link 62 ([0103]), to thereby couple the first and second links together and configured to permit the first and second links to pivot relative to one another (The examiner notes that the claim limitation does not exclude the possibility that the first and the second links need a wire to keep them together through the connector and the opening arrangement. The device of Saadat, in fact, discloses the connector 100 and the opening/gap 102 allow the first and second links to pivot relative to one another, as required by the claim [0103]),
wherein the first flexible section is configured to be rotatable about a long axis of the support segment ([110]], the flexible section 90/92/93 can include plurality of pinned nested links which allow this section to have a freedom of rotation along axis of the first limb member, which also the axis of the support segment since they are coaxial with each other); 
a second limb member 30 (Fig. 1) comprising: 
a second coupling segment 32 (Fig. 1); and 
a second flexible section 34 (Fig. 3B-D), 
wherein the second flexible section 34 includes: 
a second set of links ([0067] and [0072], the second flexible section 34 is steerable by manipulation of the adjacent links 62 (similar to the links 62 of the first limb member but smaller) as shown in Fig. 3B-D or Fig. 11A-C), wherein the second set of links includes another articulated configuration of pivoting links 62 configured to allow the second flexible section to bend along a second bending plane by at least 120⁰ (See Fig. 3C-D, 4-5, the second flexible section 34 can a retroflexion which is a 180 degree (U-turn) bending)
wherein the second flexible section is configured to be rotatable about a long axis of the first coupling segment (Fig. 5, [0073], the second limb member includes the second flexible section 34 can rotate in variety of planes. And one of these planes can also include the long axis of the first coupling segment 12. More specifically, in Fig. 3B, when the second limb member 30 is straight, it can rotate around the long axis of segment 12); 
wherein the second limb member extends from the first coupling segment and terminates at the second coupling segment (as shown in Fig. 2, the second limb member 30 has the first end inserted into the first limb member 10 from the first coupling member 12 and extends thereon, and the second end of the second limb member 30 terminates at the second coupling segment 32 wherein the second coupling segment 32 is located outside of the first limb member 10);  
wherein the second flexible section is configured to bend and rotate independently from bending and rotation of the first flexible section (the first flexible section 90/92/93 and the second flexible section 34 are independently bending and rotating from each other. First, [0064], the first flexible section 90/92/93 is manipulated (bent and rotated) by the handle 22. On the other hand, the second flexible section 34’s bending and rotation are controlled by the steering cuff 35 of the second coupling segment 32, [0067]); and
a tool (40, Fig. 1), 
wherein the tool 40 extends from the second coupling segment 32 (Fig. 2, the tool 40 inserted into the body of the segment 32 and extends from the segment 32). 
Re. claim 20, Saadat further discloses wherein at least a portion 36 of the second limb member 30 is received within the first limb member 10 (Fig. 2, the portion 36 of the second limb member 30 is inserted into the lumen 26 of the first limb member 10, [0071]).  
Re. claim 21, Saadat further discloses, wherein said portion 36 comprises a torque transfer section 64 (Fig. 3C-D, 64 are formed by pinned nest links 62 (similar to the links 62 of 90/92/93) which have a torque transmitting feature [0072] and [0110]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al., US20040249367A1, herein “Saadat” in view of Ohline et al., US20030045778A1, herein “Ohline”.
Re. claim 2, Saadat discloses a device 2 (Fig. 1, 8A-H, 11A-C) sized and shaped for insertion into a body (Abstract), comprising: 
at least one mechanical limb (10/30, Fig. 1, 8A-H) comprising: 
a first limb member 10 comprising: 
a support segment 16; 
a first coupling segment 12; and 
a first flexible section 90/92/93 (Fig. 8A-H), wherein the first flexible section 90/92/93 includes: 
a first set of links (62, Fig. 11A-C and 12, [0102]), 
wherein the first set of links includes an articulated configuration of pivoting links configured to allow the first flexible section to bend along a first bending plane by at least 120⁰ ([0127], Fig. 11A-C, the articulated configuration of links 62 involves retroflexion which is a 180 degree (U-turn) bending), 
wherein the first set of links includes at least first and second links (Fig. 11A-C, plurality of links 62 include at least first and second links), 
where a connector 100 (Fig. 11A-B) of the first link 62 is held in and retained by a corresponding opening 102 (Fig. 11A-B) of the second link 62 ([0103]), to thereby couple the first and second links together and configured to permit the first and second links to pivot relative to one another ([0103] the connector 100 and the opening/gap 102 allow the first and second links to pivot relative to one another). 
wherein the first flexible section is configured to be rotatable about a long axis of the support segment ([110]], the flexible section 90/92/93 can include plurality of pinned nested links which allow this section to have a freedom of rotation along axis of the first limb member, which also the axis of the support segment since they are coaxial with each other); 
a second limb member 30 (Fig. 1) comprising: 
a second coupling segment 32 (Fig. 1); and 
a second flexible section 34 (Fig. 3B-D), 
wherein the second flexible section 34 includes: 
a second set of links ([0067] and [0072], the second flexible section 34 is steerable by manipulation of the adjacent links 62 (similar to the links 62 of the first limb member but smaller) as shown in Fig. 3B-D or Fig. 11A-C), wherein the second set of links includes another articulated configuration of pivoting links 62 configured to allow the second flexible section to bend along a second bending plane by at least 120⁰ (See Fig. 3C-D, 4-5, the second flexible section 34 can a retroflexion which is a 180 degree (U-turn) bending)
wherein the second flexible section is configured to be rotatable about a long axis of the first coupling segment (Fig. 5, [0073], the second limb member includes the second flexible section 34 can rotate in variety of planes. And one of these planes can also include the long axis of the first coupling segment 12. More specifically, in Fig. 3B, when the second limb member 30 is straight, it can rotate around the long axis of segment 12); 
wherein the second limb member extends from the first coupling segment and terminates at the second coupling segment (as shown in Fig. 2, the second limb member 30 has the first end inserted into the first limb member 10 from the first coupling member 12 and extends thereon, and the second end of the second limb member 30 terminates at the second coupling segment 32 wherein the second coupling segment 32 is located outside of the first limb member 10);  
wherein the second flexible section is configured to bend and rotate independently from bending and rotation of the first flexible section (the first flexible section 90/92/93 and the second flexible section 34 are independently bending and rotating from each other. First, [0064], the first flexible section 90/92/93 is manipulated (bent and rotated) by the handle 22. On the other hand, the second flexible section 34’s bending and rotation are controlled by the steering cuff 35 of the second coupling segment 32, [0067]); 
a tool (40, Fig. 1), 
wherein the tool 40 extends from the second coupling segment 32 (Fig. 2, the tool 40 inserted into the body of the segment 32 and extends from the segment 32). 
But Saadat is silent about a motor unit and a controller wherein the controller is configured to operate the motor unit to cause the rotation and bending of the first flexible section and the second flexible section and operation of the tool. 
However, Ohline discloses a similar endoscope (Fig. 2) wherein the endoscope having a flexible segment controlled by tendons which are coupled with a controller unit containing the actuators, e.g., motors to apply force to the tendons for steering and bending the flexible segment. The controller unit can propagate the selected shape of a segment at a specified location, or depth, within the body, e.g., and adjust for tendon/control cable stretch or compression ([0081]-[0082]).. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saadat to include the controller unit as taught and suggested by Ohline to propagate the selected shape of a segment at a specified location, or depth, within the body, e.g., and adjust for tendon/control cable stretch or compression.
Re. claim 3, Saadat further discloses wherein at least a portion 36 (Fig. 1) of the second limb member 30 is received within the first limb member 10 (Fig. 2, the portion 36 of the second limb member 30 is inserted into the lumen 26 of the first limb member 10, [0071]).  
Re. claim 4, Saadat further discloses wherein upon bending of the first flexible section 90/92/93, said portion 36 is configured to bend together with the first flexible section 90/92/93 (since the portion 36 is enclosed within the first flexible section 90/92/93 as shown in Fig. 2, when the first flexible section bends, the portion 36 must bend too).
Re. claim 5, Saadat further discloses, wherein said portion 36 comprises a torque transfer section 64 (Fig. 3C, [0072], 64 are formed by links 62, wherein 64 is where the steering occurs or where links 62 deflect (torque transferring occurs)).  
Re. claim 6, Saadat further discloses, wherein at least a portion 36 of the second limb member 30 is received within the first flexible section 90/92/93 (Fig. 2, 36 is placed within the lumen of the first limb member 10).  
Re. claim 7, Saadat further discloses, wherein upon bending of the first flexible section 90/92/93, said portion 36 is configured to bend together with the first flexible section 90/92/93(since the portion 36 is enclosed within the first flexible section 90/92/93 as shown in Fig. 2, when the first flexible section bends, the portion 36 must bend too).  
Re. claim 8, Saadat further discloses, wherein said portion 36 comprises a torque transfer section 64 (Fig. 3C, [0072], 64 are formed by links 62, wherein 64 is where the steering occurs or where links 62 deflect (torque transferring occurs)).  
Re. claim 9, Saadat further discloses, wherein the articulated configuration of pivoting links is configured to allow the first flexible section to bend along the first bending plane by at least 180⁰ ([0087], the articulated configuration of pivoting links 62 can bend along a first bending plane in a 360-degree circumference around the axis of the first flexible section).
Re. claim 10, Saadat further discloses, wherein the another articulated configuration of pivoting links 62 (smaller size) is configured to allow the second flexible section to bend along the second bending plane by at least 180⁰ (The second flexible section 34 is also made of similar designed links 62 such as the first flexible section (except the second flexible section is smaller), See Fig. 3B-D, [0072]. Since the first flexible section could bend along a first bending plane in a 360-degree circumference around the axis of the first flexible section, the second flexible section can also bend along a second bending plane in a 360-degree circumference around the axis of the second flexible section, in the same manner).
Re. claim 11, Saadat further discloses, wherein the articulated configuration of pivoting links 62 and the another articulated configuration of pivoting links 62 (smaller size) are configured to allow the first flexible section and the second flexible section to bend along the first bending plane or along the second bending plane to a combined total angle of at least 180⁰ (See rejections of claims 9 and 10).  
Re. claim 12, Saadat further discloses, wherein the first flexible section is configured to bend in only one bending direction, from a straight configuration, along the first bending plane (Fig. 8A-C, in the first bending plane (either to the left or to the right side), the first flexible section 90/92/93 is only bending in one direction, from a straight configuration towards the bending configuration wherein the tip of the first flexible section is moving towards either the left or right, but not both at the same time).  
Re. claim 13, Saadat further discloses, wherein the second flexible section is configured to bend in only one bending direction, from a straight configuration, along the second bending plane (Fig. 6, in the second bending plane (either to the left or to the right side), the second flexible section 34 is only bending in one direction, from a straight configuration to the bending configuration, the tip of the second flexible section is moving towards the center of the axis 31).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Ohline, further in view of Ogura et al., US20060058825, herein “Ogura”.
Re. claim 14, Saadat in view of Ohline discloses the tool 40 (Sadaat, Fig. 2, [0068]), but combination of Saadat and Ohline is silent about the tool comprises an electrosurgery tip. 
However, Ogura discloses a similar surgery device having a tool 20 which is an electrosurgery tip ([0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tool of Saadat in view of Ohline with the tool 20 of Ogura since the replacement would have yielded predictable results, namely, a manner of surgically cutting a patient tissue. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396. 
Re. claim 15, Saadat discloses a second mechanical limb 30 comprises a second tool 40 (Fig. 2), but Saadat is silent about wherein the second mechanical limb comprises another electrosurgery tip. 
However, Ogura discloses a similar surgery device having a tool 20 which is an electrosurgery tip ([0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second tool of Saadat with the tool 20 of Ogura since the replacement would have yielded predictable results, namely, a manner of surgically cutting a patient tissue. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Ohline, further in view of Ogura, and further in view of Diolaiti, US20080065108A1, herein “Diolaiti”.
Re. claim 16, Saadat discloses a second mechanical limb 30 comprises a second tool 40 (Fig. 2), but Saadat is silent about the second mechanical limb comprising a camera.  
However, Diolaiti discloses a similar surgery device having plurality of mechanical limbs 1744a, 1744b, 1750 wherein the limb 1750 comprises an image capture component 1756 which is acting as a camera to provide viewing alignment for the surgeon (Fig. 17B, [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the camera 1756 as taught and suggested by Diolaiti into the device of Saadat, Ohline, and Ogura so that the camera provide viewing alignment for the surgeon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771


/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771